It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming and in not reversing the judgment of the court of common pleas of Lucas county, Ohio, in the case of Thomas Moriarity v. Judson Harmon, Receiver. And proceeding to render the judgment which the said circuit court should have rendered, it is considered and adjudged by this court that the said judgment of the court of common pleas of Lucas county in said cause of Thomas Moriarity v. Judson Harmon, Receiver, be and the same hereby is reversed for error in overruling the motion made by said Harmon, Receiver, at the conclusion of all the evidence, for an order arresting said evidence and directing the jury to *503return a verdict for said Judson Harmon, Receiver, and in not granting* said motion, and for error in overruling the motion of said Judson Harmon, Receiver, for a new trial, this court being of opinion that there is no evidence contained in the record tending to show negligence on the part of the employes of the said receiver in the operation of its train or otherwise, nor that any act of said employes brought about, or contributed to, the injury to said Moriarity.
Spear, C. J., Davis, Shauck, Johnson and Donahue, JJ., concur.